Citation Nr: 1814796	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-09 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to an initial increased disability rating in excess of 50 percent prior to December 1, 2015 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.   


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and May 2016 rating decisions of the Department of Veterans Affairs (VA) in Buffalo, New York. 

The September 2012 rating decision granted service connection for PTSD and assigned a 50-percent rating, and the Veteran timely appealed this decision.  Thereafter, before the case was certified to the Board, the RO, in a May 2016 rating decision increased the Veteran's disability rating for PTSD to 100 percent, effective December 1, 2015 (the date of his VA examination showing worsening of his condition).  

Since a 100-percent rating is considered a full grant for benefits sought on appeal, the Board considers the appeal moot from December 1, 2015.  However, prior to such date, the PTSD claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, the Board notes that the Veteran's claim for an effective date earlier than December 1, 2015, for the award of the 100-percent rating will necessarily be discussed within the increased rating analysis.

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that an unappealed December 2014 rating decision denied entitlement to a TDIU, and the Veteran asked to withdraw his TDIU claim in an October 2015 statement in support of claim; however, as will be discussed in detail below, the record again raises the issue of TDIU.  




FINDINGS OF FACT

1.  For the period on appeal prior to August 23, 2012, the competent medical and lay evidence on record indicates that the Veteran's PTSD symptoms did not nearly approximate occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving any reasonable doubt in the Veteran's favor, from August 23, 2012, to December 1, 2015, his PTSD symptoms have resulted in symptoms that approximate occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. 

3.  For the period on appeal prior to May 13, 2014, the Veteran's was not precluded, by reason of his service-connected PTSD, from obtaining and maintaining any form of gainful employment. 

4.  Resolving all doubt in the Veteran's favor, he was precluded, by reason of his service-connected PTSD, from obtaining and maintaining any form of gainful employment beginning May 13, 2014.  


CONCLUSIONS OF LAW

1.  For the period on appeal prior to August 23, 2012, the criteria for an initial rating in excess of 50 percent for PTSD has not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the period on appeal from August 23, 2012, to December 1, 2015, the criteria for disability rating of 70 percent for PTSD are approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  For the period on appeal prior to May 13, 2014, to December 1, 2015, the criteria to establish entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

4.  For the period on appeal from May 13, 2014 to December 1, 2015, the criteria to establish entitlement to TDIU are approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

5.  For the period on appeal from December 1, 2015, entitlement to a TDIU is dismissed as moot.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran maintains that the symptoms of his service-connected PTSD have been worse than the currently assigned ratings. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Applicable Laws and Regulations

As applicable here, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.   All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 50-percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70-percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  

PTSD - Factual Background and Analysis

By way of procedural background, the Veteran filed a claim for service connection for PTSD on September 21, 2011.  In a September 2012 rating decision, the RO granted service connection for PTSD and assigned a 50-percent rating, effective September 21, 2011 (the date of claim).  On November 13, 2012, the Veteran filed a notice of disagreement with the assigned 50-percent rating by the September 2012 rating decision.  Thereafter, in February 2014, the RO issued a statement of the case (SOC), and the Veteran substantiated his appeal by submitting a timely VA Form 9 in March 2014.  

Subsequently, the RO issued additional supplemental statements of the case (SSOCs) in May 2014, December 2014, and August 2015, which continued the assignment of a 50-percent rating.  In a May 2016 rating decision, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective December 1, 2015 (the date of his most recent VA examination, which showed worsening of his symptoms).  Nevertheless, the Veteran asserted that his symptoms became worse prior to December 1, 2015.  

As a result, the RO then issued another SSOC later that month, which indicated that an earlier effective date for the assignment of 100-percent rating was not warranted.  For clarification purposes, the Board notes that this is not an earlier effective date claim as to the grant of service connection, but rather whether "entitlement arose" to the higher rating earlier than the stage from which the higher rating was assigned.  

Prior to August 23, 2012

Turning to the evidence during this period on appeal, private psychiatry treatment notes dated in February 2011 indicate that at the time, the Veteran was a superintendent at a manufacturing company for the past 25 years.  He was married, and it was indicated that he got along well with his spouse and two sons.  He stated that he had friends, and he sees them.  The psychiatrist noted that the Veteran was neatly groomed and casually dressed.  There was evidence of increased psychomotor activity, speech was regular, mood was mildly depressed, and affect mildly constricted.  The Veteran denied suicidal and homicidal ideations, or preoccupying thoughts, and delusions or hallucinations.  His attention and concentration were good, insight and judgment were fair, and impulse control was good.  Additional progress notes dated April 2012 indicate that the Veteran was feeling overall "pretty good," and was in a good mood and not getting depressed.  Affect was full.  There was no evidence of suicidal or homicidal ideation, delusions, or hallucinations. 

There is no additional medical or lay evidence for this period on appeal.  Upon careful review of the above mentioned evidence, the Board finds that the weight of the evidence does not support a rating in excess of 50 percent for the Veteran's PTSD.

Specifically, as to the next higher ratings of 70 and 100 percent, the Board is mindful of the Court's holding in Vazquez-Claudio which explained that analysis of psychiatric disorders is "symptom driven," and a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  713 F.3d at 118.  In this case, the evidence has not revealed such symptoms.

Here, a 70-percent rating is not warranted as the Veteran has not exhibited symptoms such as suicidal ideation; illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently; impaired impulse control, spatial disorientation; and neglect of personal appearance and hygiene.  Thus, the Veteran's overall PTSD symptoms are not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  In fact, he has denied suicidal or homicidal thoughts.  Furthermore, he has reported that he has a good marriage, had friends, and was working full time as a superintendent.  Indeed, what the evidence does show, as discussed previously, is that his symptoms include mildly depressed mood, and affect mildly constricted.  Thus, the criteria for 70 percent have not been satisfied. 

A maximum 100-percent rating is not warranted either as the Veteran did not exhibit symptoms such as grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform daily living, disorientation to time living or place, memory loss of close relatives, own occupation or own name.  Thus, the Veteran's overall PTSD symptoms are not productive of total and social impairment.  Specifically, the Veteran has continued his relationship with his wife and children.  And as stated above, the Veteran's PTSD has not impaired his ability to maintain his employment.  Lastly, the evidence of record is silent for any grossly inappropriate behavior, persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform daily living, disorientation to time living or place, memory loss of close relatives, own occupation or own name.  Thus, the criteria for a 100-percent rating have not been satisfied. 

Accordingly, for the period on appeal prior to August 23, 2012, a rating in excess of 50 percent for PTSD is not warranted. 

From August 23, 2012, to December 1, 2015

Turning to the evidence during this period on appeal, in August 2012, the Veteran underwent a VA examination for mental disorders, to include PTSD.  The examiner rendered diagnoses of PTSD, major depressive disorder (MDD), generalized anxiety disorder (GAD), and panic disorder.  The examiner indicated that the symptoms of these diagnoses overlapped and it was not possible to differentiate what portion of each symptom is attributable to each diagnosis.  As noted above, the Court in Mittleider held that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  11 Vet. App. 181 (1998).  As such, the Board attributes all of the identified psychiatric symptoms to the Veteran's service-connected PTSD.  Moreover, the Board notes that regardless of the examiner's statement that symptoms cannot be differentiated, it was specifically stated that all four diagnoses had their onset in-service.  

During the examination, the Veteran reported sadness four to five times a week, low mood, loss of interest in his usual activities, and less pleasure out of life.  The examiner further noted that the Veteran also experienced crying spells, sleep disturbance, alternating psychomotor agitation and retardation, low energy/fatigue, feelings of worthlessness, excessive guilt, low self-esteem, difficulty concentrating, feelings of hopelessness, past recurrent suicidal ideation, and recurrent thoughts of death.  Additional PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

In terms of social impairment, the examiner noted that the Veteran did not have any close friends and preferred to be alone.  With regards to his marriage, the examiner noted that the relationship was "fair," but there was "emotional distancing."  The Veteran reported only limited contact with his two sons. 

In terms of occupational impairment, the examiner noted that due to his mental health problems, the Veteran experienced decreased concentration, difficulty following instructions, increased absenteeism (past), increased tardiness, memory loss, and poor social interaction.  It was noted that the Veteran avoids others to avoid conflict.  The examiner concluded that the Veteran's symptoms caused clinically significant distress, but resulted in occupational and social impairment with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner explained that the Veteran was not exhibiting reduced reliability and productivity, because "he is not missing time at work due to mental health symptoms."  

The Board finds the examiner's conclusion inadequate.  First, the fact that at the time of the examination the Veteran was not missing time from work does not resolve history of absenteeism and reports of current increased tardiness, isolative behavior, and avoidance at work.  Moreover, the examiner noted recurrent suicidal ideations, although not current at the time of the examination.  In this regard, the rating criteria do not require that suicidal ideation be current, and the examiner's statement is suggestive that suicidal ideation is not resolved, but rather not presently reported.  Furthermore, the Board notes a worsening in the Veteran's marital life in comparison to his private psychiatric treatment notes from earlier in 2012.  As such, the Board finds that the reported subjective symptoms during this examination, which were corroborated by the examiner's objective observances, more nearly approximate occupational and social impairment with deficiencies in most areas.  

In April 2014, the Veteran underwent an additional VA examination to determine the severity of his mental disorders.  The Veteran arrived neatly dressed and adequately groomed.  He had circumstantial thought process, rambling speech, and strained affect consistent with a dysphoric mood.  The examiner further noted that the Veteran "presented the situation honestly and openly."  There was no evidence of hallucinations or delusions, but the examiner noted that the Veteran had "intermittent olfactory hallucinations of the smell of death." 

The examiner further noted that since the last VA examination in 2012, the Veteran's marriage was not going well; he was not speaking to his sons and felt like his wife was not supportive.  The Veteran stated that he "needs to distance himself from them, because he is tired of getting hurt by them."  The Veteran reported that he was retiring the following month, because "he is not doing well, he has trouble handling things, focusing, patience, think too much about things," and towards the end "did not have a lot of contact with people because I couldn't stand it.  I avoided people."

The examiner reported symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner concluded that the Veteran's symptoms remain consistent with a diagnosis of PTSD in the moderate range.  It was further noted that the Veteran reported social impairment marital strain, social isolation, and eschewing friendships.  He also reported occupational impairment, evident by his need to retire due to mental health issues and his need to work alone.  

Here again, the Board finds that the examiner's conclusion as to the severity of the Veteran's PTSD is not supported by the reported symptoms.  Notably, the examiner noted suicidal ideation, social isolation leading to early retirement due to mental health issues, and intermittent hallucinations.  Symptoms such as suicidal ideation and inability to establish and maintain effective relationships more nearly approximate occupational and social impairment with deficiencies in most areas.  

Private psychiatric treatment notes dated in May 2014 indicate reports of flashback nightmares, avoidance and isolation, difficulty with stressful situations, relationship problems with wife and children, and fleeting thoughts of suicide.  It was further noted that the Veteran had difficulty with his job, because he could not focus enough to be able to function and was becoming very stressed and distressed about work.  The psychiatrist stated that human resources told him to take some time off on sick leave, but at the time of the appointment, and was distressed about returning to work, upset, anxious, and irritable.  The psychiatrist then noted "will remove him from work starting today."  

Additional private psychiatric progress notes dated from October to December 2014 show reports of depression, anxiety, fatigue, flashback and nightmares, sad mood, and sad and depressed affect.  The private psychiatrist assigned a GAF score of 50 during this time period, which signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In January 2015, the private psychiatrist noted that the Veteran retired from work due to PTSD symptoms and outburst with employees.  The psychiatrist again indicated that the Veteran took time off on sick leave in an attempt to return to work at a later time, but was unable to do so due to his hypervigilance, sensitivity to others, emotional liability, and anger issues.  The psychiatrist concluded that the Veteran "tried as long as he could," but stress levels and his PTSD were "too overwhelming," so he had to retire.  

During the January 2015 appointment, the Veteran was appropriately dressed, and had normal speech.  He was sad, depressed, and his mood was anxious.  His thought content was hopeless, but without current suicidal ideation.  The Veteran was noted to be anxious and admitted that he sometimes thinks about what life would have been if he was not around, but has no current plan or intent.  The psychiatrist noted that his flashbacks and vivid images make it hard for him to be around people, so he isolates himself in his cabin to get away from everything, but that alone time flares up his symptoms and is upsetting.  He reported being fatigued most of the time and that he had a hard time staying awake.  It was indicated that he had issues of avoidance of people, intolerance, and low frustration points.  His anger and increased arousal to certain stimuli caused him to act out similar to the way he did during his last months before he was unable to work.  The psychiatrist lastly noted that the Veteran struggles in his relationship with his wife and is often detached.  

Upon careful review of the evidence, the Board finds that the weight of the evidence supports an assignment of 70-percent rating for the Veteran's PTSD during this period on appeal. 

The Board notes that in many instances, as reflected in the medical evidence above, there is clear indication that the Veteran PTSD was productive of suicidal ideation, near continuous depression, difficulty adapting to stressful circumstances at work, and inability to establish and maintain effective relationships, as well as notation of intermittent hallucinations. 

A higher rating of 100 percent is not warranted during this period on appeal, since the lay reports and objective medical evidence do not indicate that the Veteran's PTSD resulted in total occupation and social impairment.  Specifically, there was no evidence of gross impairment in thought processes or communication, nor were there persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform ADLs such as maintaining proper hygiene, distortion to time or place, or memory loss for names of close relatives, own occupation, or own name.  Notably, there were hallucinations, but not of the frequency as required by the 100-percent rating.  Given such, a rating higher than 70 percent is not warranted.







TDIU - Analysis

Prior to May 13, 2014

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this case, based on the Board's decision herein, the Veteran meets the schedular criteria for TDIU beginning August 23, 2012.  Nevertheless, the Board notes that although the record shows difficulty with work prior to May 13, 2014, he was still working full time, despite the fact that his PTSD resulted in tardiness and absences.

From May 13, 2014, to December 1, 2015

However, as clearly shown by the evidence, beginning May 13, 2014, the Veteran psychiatrist specifically indicated he was removed from work, effective immediately due to his PTSD.  It is undisputable that the sole reason why the Veteran left his job was due to his mental illness, and no other intervening factor.  The record is not suggestive that the Veteran was able to do any other type of work at this time.  Accordingly, the Board finds that on May 13, 2014, the day he was removed from work by his psychiatrist, the Veteran became precluded, by reason of his service-connected PTSD, from obtaining and maintaining any form of gainful employment. 

From December 1, 2015 

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (d)(5) (2012).

The Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

Here, a TDIU, if granted, would be based on the Veteran's service-connected PTSD alone, for which he is receiving a 100 percent schedular disability rating beginning December 1, 2015.  His only other service-connected disability is a right knee strain rated as 10 percent disabling, and at no point the evidence suggest that his right knee disability affected his ability to work.  Thus, a TDIU could not assist the Veteran in meeting the criteria for SMC under 38 U.S.C. § 1114(s) and the issue of entitlement to a TDIU is moot.  In addition, because his PTSD is rated 100 percent for the period on appeal beginning December 1, 2015, the claim for TDIU benefits is moot because an award of a total schedular rating is the greater benefit.  Green, supra. 

Finally, the Board notes that neither the Veteran nor his representative raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to August 23, 2012, a rating in excess of 50 percent for PTSD is denied. 

From August 23, 2012, to December 1, 2015, a 70 percent rating, but not higher, is granted for PTSD, subject to regulations governing the payment of monetary benefits. 

Prior to May 13, 2014, entitlement to a TDIU is denied. 

From May 13, 2014, to December 1, 2015, entitlement to a TDIU is granted, subject to regulations governing the payment of monetary benefits. 

From December 1, 2015, the claim of entitlement to a TDIU is rendered moot and therefore dismissed. 





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


